Citation Nr: 0008329	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-41 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION


The appellant served on active duty from June 1988 to May 
1992.

This appeal arises from a September 1992, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision, which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for a 
back disability.

The Board remanded the appellant's claim in April 1997 and 
July 1999.


FINDINGS OF FACT

1.  The appellant served on active duty from June 1988 to May 
1992.

2.  The pre- existing status post laminectomy, T11-L3, was 
asymptomatic prior to service.

3.  The pre-existing, post-operative back disability was 
aggravated in service.


CONCLUSION OF LAW

A pre-existing, post-operative back disability was aggravated 
during service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Accordingly, the Board finds that all relevant 
evidence has been properly developed and that the duty to 
assist the appellant in developing pertinent facts, as set 
forth in 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant is seeking service connection for a back 
disability.  Under pertinent law and VA regulations, service 
connection may be granted if the disability was incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  A pre-existing 
disorder is considered to be aggravated where there is an 
increase in disability during service, unless due to the 
natural progress of the disorder.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).  

When all of the relevant evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance
of the evidence is against his claim, in which event the claim 
is denied.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Medical records show that the appellant underwent a total 
laminectomy T11-L3 with total excision of a cystic tumor 
arising from a nerve root sheath at L1 on the right in July 
1978 at Tallahassee Memorial Hospital.  Postoperatively, she 
made dramatic and rapid improvement and was discharged 
ambulatory.  In March 1979, her treating physician, Frank M. 
Davis, M.D., reported that she had no detectable weakness and 
no pain or any symptoms.  He opined that the appellant should 
not have any further difficulty, but, if she should have a 
recurrence of the cyst, then she would develop the same 
symptoms again, such as pain in her back, weakness, and 
numbness in her legs.  An October 1979 entry reported that the 
appellant had no neurological symptoms, and only a small area 
of decreased sensation around the right iliac crest area. 

The appellant's May 1988 military enlistment examination 
reflects a history of the laminectomy, T11 to L3, in 1978, 
currently asymptomatic.  She denied residual weakness, pain or 
disability.  The examiner observed a 6-inch scar on her back 
from the surgery and she was referred for an orthopedic 
consultation.  The appellant again denied symptoms on 
orthopedic examination, and her neurological examination was 
normal.  The examiner observed no tenderness over the midline 
scar, and full range of motion of the thoracic/lumbar spine.  
There was no tenderness over the sciatic notch, and no sensory 
changes in her legs.  X-rays revealed slight evidence of 
partial laminectomy, T11 to L2.  The impression was "should 
be able to withstand vigorous activities."

Service medical records reflect the first of numerous 
complaints of back pain in June 1988.  She complained of sharp 
pains radiating up her back for 3 weeks.  She claimed no 
problems after the back surgery until now.  Complaints of back 
pain were recorded on numerous subsequent occasions.  
Treatment included ice massage, Motrin, and no lifting greater 
than 20 pounds.  It was initially considered that she might 
have a neuroma (tangle of nerves) within an old surgical scar 
in the middle of her back.  

A November 1989 orthopedic report indicated that the appellant 
claimed that she was "doing well" at the time of entry into 
the military, but had had gradual onset of symptoms in April 
1989 with radiating pain at the TL junction.  The assessment 
was low back pain of unclear etiology without gross 
abnormality on examination.  The examiner opined that a 
neuroma was "unlikely".  In  February 1990, the assessment 
was low back pain, mechanical.  It was not surgically 
correctable.  An MRI was precluded due to a vascular clip.  
She continued to report back pain that had increased during 
service.  

A Medical Board Examination was conducted in October 1991.  
The appellant reported the onset of right-sided low back pain 
secondary to a lifting incident when picking up a heavy 
object.  She reported that the pain continued and was made 
worse with vigorous activity.  Physical examination revealed 
some tenderness on palpation about the lower aspect of her 
surgical scar.  She reported that she was unable to lift heavy 
objects and was not able to do sit-ups or run.  The prognosis 
was that her condition was considered to be stable.  No 
improvement in her condition was expected.  The diagnosis was 
of low back pain following spinal surgery as a child as 
evidenced by complaints of lower back pain without radicular 
character, increased with vigorous activities, and without 
evidence of spinal instability, acute infectious process, 
tumor or otherwise.  "EPTS-NO.  Aggravated by Service-YES."  

December 1991 Medical Evaluation Board Proceedings indicate 
that the approximate date of origin of post- operative low 
back pain was August 1988; that post- operative low back pain 
was incurred while the appellant was entitled to base pay; and 
that post- operative low back pain existed prior to service 
and was permanently aggravated by service.  However, February 
1992 Physical Evaluation Board Proceedings state that post- 
operative low back pain existed prior to service, but was not 
aggravated by service.  It was recommended that she be 
separated from service.  

At her March 1994 hearing on appeal, the appellant testified 
that the first time she injured her back during service was 
while lifting fuel hoses, approximately 12 weeks after her 
entrance into service; that she was placed on profile and 
remained on profile thereafter; that her back problems 
persisted after service; and that she missed time from work 
due to a nagging pain in her lower right back.

A VA examination was conducted in July 1994.  The appellant 
had some limitation of motion.  Lumbosacral spine and thoracic 
spine x-rays were normal.  Regarding the appellant's back, the 
examiner merely diagnosed status post removal of benign tumor, 
area of T7 to T11.

A VA examination was also conducted in October 1997.  The 
appellant complained of more pain and discomfort in her low 
back, which was gradually worsening.  The examiner diagnosed 
low back syndrome by history, but noted that an opinion 
regarding whether the appellant's pre-existing back disorder 
increased in severity or was aggravated during service could 
not be provided, as her previous records were not available.

A January 1998 VA examination report indicated a normal 
general physical examination.  On neurologic examination, the 
impression was that the appellant's back pain had worsened in 
the last several years, and had become worse, by the 
appellant's recollection, in association with an injury 
sustained while in the military.  The appellant gave only a 
mild history of any kind of radicular findings, although the 
sensory loss and pain radiating posteriorly was suggestive 
enough of this condition to warrant an MRI of her lumbar 
spine.  However, the appellant did not report for her 
scheduled MRI appointments.

Analysis

The Board finds the evidence to be in relative equipoise as to 
whether the pre- existing post- operative back disability was 
aggravated in service.  The appellant has consistently 
asserted that her back was asymptomatic prior to service, and 
this assertion is supported by private post- surgical records 
as well as by the history she gave at entry onto service and 
subsequently.  That her back was persistently symptomatic in 
service and post service is clear from the medical record.  
Her service medical records in particular are replete with 
complaints referable to the back.

The fact that the appellant's pre- existing back disability 
became increasingly symptomatic in service does not dispose of 
the question of whether the underlying disability (as opposed 
to its symptoms) increased in severity beyond normal 
progression in service.  This question must be decided by 
reference to medical opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  On the one hand, we have the opinion of 
the Medical Board that the post- operative low back pain was 
permanently aggravated by service.  On the other hand, we have 
the opinion of the Physical Evaluation Board that the post- 
operative low back pain was not permanently aggravated by 
service.  Both opinions appear to be of equal probative 
weight.  With application of the benefit of the doubt rule, 
the Board concludes the pre- existing back disability was 
aggravated in service. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is granted on the 
basis of aggravation.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

